PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

               Nos. 11-3813 and 11-3814
                    _____________

   INTERFAITH COMMUNITY ORGANIZATION;
  LAWRENCE BAKER; MARTHA WEBB HERRING;
MARGARET WEBB; WINSTON CLARKE; MARGARITA
   NAVAS; HACKENSACK RIVERKEEPER, INC.;
             WILLIAM SHEEHAN

                            v.

    HONEYWELL INTERNATIONAL, INC, F/K/A
               AlliedSignal, Inc;
  RONED REALTY OF JERSEY CITY, INC.; RONED
 REALTY OF UNION CITY, INC.; W.R. GRACE & CO;
         ECARG INC; W.R. GRACE LTD;
  *KELLOGG STREET 80 PROPERTY; *KELLOGG
                    STREET
   440 PROPERTY, LLC.; *KELLOGG STREET 60
               PROPERTY, LLC

  Honeywell International, Inc., Kellogg Street 80 Property,
                          LLC,
   Kellogg Street 440 Property, LLC, Kellogg Street 60
                      Property, LLC
                                  Appellants in No. 11-3813

           *(Pursuant to Fed. R. App. P. 12(a))
                    _____________

 JERSEY CITY MUNICIPAL UTILITIES AUTHORITY;
    ELIZABETH ROSARIO; RAFAEL ROSARIO;
   HACKENSACK RIVERKEEPER, INC.; WILLIAM
                   SHEEHAN;
      WINSTON CLARKE; LAWRENCE BAKER;
     JERSEY CITY INCINERATOR AUTHORITY
                            v.

 HONEYWELL INTERNATIONAL INC; PAUL TRENK;
                      STEVE GALLO;
  BOB CIASULLI; DEGEN OIL AND CHEMICAL CO;
       INLAND SOUTHEAST JERSEY CITY, LLC;
        KELLOGG STREET 60 PROPERTY, LLC;
        KELLOGG STREET 80 PROPERTY, LLC;
        KELLOGG STREET 440 PROPERTY, LLC;
   100 KELLOGG STREET, LLC; NEW JERSEY CITY
                       UNIVERSITY;
                 JERRAMIAH T. HEALY;
  OREN DABNEY, In his official capacity as Director of
Jersey City Incinerator Authority; JOHN YURCHAK, In his
               official capacity as Director of
Jersey City Department of Public Works; DANIEL BECHT,
                    Executive Director of
         Jersey City Municipal Utilities Authority;
   BAYONNE MUNICIPAL UTILITIES AUTHORITY;
   CARLOS M. HERNANDEZ, In his official capacity as
          President of New Jersey City University

 Honeywell International, Inc., Kellogg Street 80 Property,
                           LLC,
   Kellogg Street/440 Property, LLC, Kellogg Street 60
                     Property, LLC,
                                      Appellants in 11-3814
                      ___________

     On Appeal from the United States District Court
              for the District of New Jersey
   (Civil Action Nos. 2-95-cv-02097 & 2-05-cv-05955)
     District Judge: Honorable Dennis M. Cavanaugh
                      ___________

               Argued December 20, 2012

     Before: McKEE, Chief Judge, SLOVITER and
             VANASKIE, Circuit Judges

                  (Filed: July 08, 2013)
         Lisa S. Blatt, Esq. [ARGUED]
         Michael D. Daneker
         Dirk Phillips
         R. Stanton Jones
         Arnold & Porter
         555 12th Street, N.W.
         Washington, D.C. 20004
                Counsel for Appellants

         Bruce J. Terris
         Carolyn Smith Pravlik, Esq. [ARGUED]
         Michelle Weaver
         Terris, Pravlik & Millian, LLP
         1121 12th Street, N.W.
         Washington, D.C. 20005-4632
                 Counsel for Appellees

                                  ___________

                                    ORDER
                                  ___________


         VANASKIE, Circuit Judge.

                 Plaintiffs-Appellees’ Unopposed Motion to Modify the
         July 8, 2013 Opinion of the Court is GRANTED.

               IT IS NOW ORDERED that the above-captioned
         opinion be amended as follows:1

         1. On page 4 of the Court’s Opinion, the name “Carolyn
            Smith Pravlick” shall be deleted and replaced with the
            name “Carolyn Smith Pravlik” to reflect the proper
            spelling of the arguing attorney’s surname.




1
    Clerical errors in the caption were previously corrected by the Clerk’s Office.
2. On page 7 of the Court’s Opinion, the phrase “in
   connection with the 1995 case” shall be deleted and
   replaced with “in connection with both cases.”

This amendment does not change the date of filing (July 8,
2013).




                                  /s/ Thomas I. Vanaskie
                                  Circuit Judge

DATED: July 22, 2013
PDB/CLW/cc: All Counsel of Record